PER CURIAM: *
The judgment of the district court is affirmed for the reasons given in the magistrate judge’s report. The Plaintiff failed to file a claim within two years given notice of an incident and a claim for money damages in a sum certain. This requirement has been repeated by this court several times. Despite Plaintiffs contention here, the regulation repeats the same requirement. The argument that the “sum certain” was not known within two years does not satisfy the legal requirement.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.